[J-33-2022] [MO: Dougherty, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


 IN THE INTEREST OF K.N.L., A MINOR                 :   No. 1 EAP 2022
                                                    :
                                                    :   Appeal from the Judgment of
 APPEAL OF: L.B. A/K/A T.B.                         :   Superior Court entered on
                                                    :   September 28, 2021 at No. 409 EDA
                                                    :   2021 affirming in part, vacating in
                                                    :   part and remanded in part the Order
                                                    :   dated January 26, 2021 in the Court
                                                    :   of Common Pleas, Philadelphia
                                                    :   County, Juvenile Division at No. CP-
                                                    :   51-AP-0000172-2017.
                                                    :
                                                    :   ARGUED: May 18, 2022



                                  CONCURRING OPINION


JUSTICE DONOHUE                                             DECIDED: October 19, 2022

       I join the Majority’s well-reasoned decision. I write separately to distill for the sake

of clarity the points of law arising from this Court’s jurisprudence involving attempts by

non-foster parents to adopt a child in the custody of a county agency. As thoroughly

addressed by the Majority, such attempts have been reported in two distinct procedural

circumstances: as in the instant case, by way of filing of a petition to intervene in an

existing adoption proceeding, see, e.g., In re Adoption of Hess, 608 A.2d 10 (Pa. 1992)

(“Hess”); or by way of filing an original adoption petition, see, e.g., In re Adoption of J.E.F.,

902 A.2d 402 (Pa. 2006) (“J.E.F.”).
         When a petition to intervene is filed, the proposed intervenor must meet one of the

criteria enumerated in Pa.R.C.P. 2327.1         Relevant to intervention in an adoption

proceeding, I agree with the Majority that a person shall be permitted to intervene if the

determination of the adoption petition may affect any legally enforceable interest of the

proposed intervenor. Pa.R.C.P. 2327(4).2 Majority Op. at 29.

         When an adoption petition is filed and the petitioner’s standing to adopt is

challenged by the agency, the petitioner must establish that she has a substantial, direct




1   Rule 2327 provides as follows:

               Rule 2327. Who May Intervene

               At any time during the pendency of an action, a person not a
               party thereto shall be permitted to intervene therein, subject
               to these rules if

                  (1) the entry of a judgment in such action or the
                  satisfaction of such judgment will impose any liability
                  upon such person to indemnify in whole or in part the
                  party against whom judgment may be entered; or

                  (2) such person is so situated as to be adversely affected
                  by a distribution or other disposition of property in the
                  custody of the court or of an officer thereof; or

                  (3) such person could have joined as an original party in
                  the action or could have been joined therein; or

                  (4) the determination of such action may affect any
                  legally enforceable interest of such person whether or
                  not such person may be bound by a judgment in the
                  action.
2 As the relevant intervention factor, Hess pointed to 2327(3). Hess, 608 A.2d at 12.
While the holding in Hess supports the proposition that the grandparents, proposed
intervenors, could have filed their own cognizable adoption petition, the mechanism by
which they could have joined as an original party to the pending action or could have been
joined in it is unclear.

                             [J-33-2022] [MO: Dougherty, J.] - 2
and immediate interest in pursuing the adoption that distinguishes her interest from the

common interest of other citizens. J.E.F., 902 A.2d at 412.

       The Majority’s standing formulation - i.e., the non-foster parent third party must

demonstrate a genuine and substantial interest in formulating a permanent relationship

with the adoptee-child, which surpasses the interest of ordinary, unrelated strangers -

recognizes that demonstrating in loco parentis status establishes the necessary interest

and thus standing to pursue adoption. Majority Op. at 28, 31-36. This same interest is

one that is legally enforceable and thus can serve as the predicate for intervention under

Rule 2327(4) as relevant under the procedural posture of the case before us.

       In summary, in a petition to intervene, demonstrating in loco parentis status

establishes the legally enforceable interest that the pending adoption action may affect.

This legal interest that is necessary for intervention is the same as the substantial interest

that would have to be demonstrated to establish standing to adopt.




                            [J-33-2022] [MO: Dougherty, J.] - 3